Title: From David Brooks to David Humphreys, 8 March 1783
From: Brooks, David
To: Humphreys, David


                        
                            Sir,
                            Newburgh, March 8th 1783.
                        
                        I am sorry I am reduced to the Necessity of entering a most grievous and heavy complaint against a Number of
                            the Sentinels who have stood over the Clothing Store.
                        About ten Nights ago One was detected in attempting to break Open the back-door with his Bayonette—a few days
                            after, another was detected with his pocket full of stockings which he had stolen out of a Hhd over which he was placed
                            & which he had found means to work a hole in, whilst the storekeeper was at dinner. And last Night, about 10
                            O’Clock, when Mr Tomkins went to the store he found no Sentinel on the Post—he called aloud several times &
                            receiving no answer he called the officer of the Guard, and when they returned to the store they found the sentinel
                            endeavouring to fasten on a Board at the further end of the store—he was greatly surprized & confessed to the
                            officer & Mr Tomkins that a man had been in the store & that he was then in the Guard house—this man
                            proved to be a sergt in the N. Hampshire Line, who had been on our Guard a few days ago, and returned last Night &
                            concerted the matter with the sentinel & another of the guard to whom he intimated that when he was on Guard he
                            had got shoes in such a Manner. We have found 10 pair of shoes & 3 pair of Boots this Morning, hid about the
                            Fences, &ca. What Number has been taken we cannot determine—We have sent the Sentinel & the other Villain,
                            the Sergt, to the provost to abide their trial by a General Court-Martial.
                        I am Very apprehensive for the safety of the stores after such repeated Instances of Villainy in the Sentinels, for altho’ we have detected them three times within less
                            than as many Weeks, we may not always be so fortunate. We have called upon the Q.M.G. to have the store better secured. I
                            am anxious to obtain a stationed Guard for our store of 10. or 12. men who may be depended on, with a faithful &
                            Vigilant Sergeant & Corporal And that it may not interfere with the Discipline of the Army let them be chosen from
                            the Corps of Invalids. This or any other possible mode that would contribute to the safety of the stores is much to be
                            desired. Since I began this Letter we have found 5 shoes & an odd Boot besides those I mentioned.
                        I beg you will represent this matter to The Commander in Chief.
                        Mr Tomkins sleeps every Night in the store—but in the dead time of the Night it is possible for Breaches to
                            be made & Robberies Committed, with out being immediately discovered. I am, Sir, with great Esteem, your Most
                            Obedt Servt
                        
                            D. Brooks
                            Ast Clo. Genl
                        
                    